Stephens, J.
1. The evidence is sufficient to establish the contract sued on and a breach thereof by the defendants.
2. Whether or not the contract was reduced to a writing satisfying the statute of frauds, there appears to have been such part performance as would authorize a finding that the contract was taken out of the statute.
3. The trial court erred in overruling the plaintiff’s motion to reinstate the case after a nonsuit.
4. The trial court, when making the judgment of the Court of Appeals (31 Ga. App. 265, by which a judgment of the trial court in this case •was reversed) the judgment of the trial court, erred in not entering up judgment for $15 court costs due the State of Georgia, taxed in the remittitur and recovered in the Court of Appeals. This is true although the case had been to the Court of Appeals upon an affidavit in forma pauperis. Sigman v. Austin, 112 Ga. 570 (37 S. E. 894).

Judgment reversed, with direction.


Jenkins, P. J., and Bell, J., concur.

8. P. New, for plaintiff.